 

Case 2:20-mj-00489-EJY Document9 Filed 06/16/20 Page 1of1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending ard

 

 

 

 

 

 

 

 

 

 

ENTERED SERVED ON
UNITED STATES DISTRICT {( ‘Ol T___COUNSEL/PARTIES OF RECORD
for the
District of Nevada JUN 1 5 2020
United States of America )
_ (STRICT COURT
v. ) Case No. |2: ve mj 48 OF Nea
) . raat DEPUTY
JOSE GILBERT CERVANTES-NARANJO ) Charging bene Southern District 6
Defendant ) Charging District’s Case No. 20-20131

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

Place: C. Clyde Atkins U.S. Courthouse, 301 North Miami|/Courtroom No.: TBD
Avenue, Miami, FL 33128 or the James Lawrence King
Federal Building Federal Justice Building, 99 N.E. Fourth

Street, Miami, FL 33132 Date and Time: 06/292020 at 1:30 [.m.

 

 

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Cong } Wourkah
Date: June 15, 2020
UV dee’ 's signature

ELAYNA J. YOUCHAH, United States Magistrate Judge
Printed name and title
